SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: ASPIRATION INSTITUTIONAL FUNDS Address of Principal Business Office (No. & Street, City, State, Zip Code): 188 West Northern Lights Boulevard, Suite 920 Anchorage, AK 99503 Telephone Number (including area code): 907-433-6606 Name and address of agent for service of process: President, Aspiration Institutional Funds 188 West Northern Lights Boulevard, Suite 920 Anchorage, AK 99503 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: Yes [X]No [] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the City of Los Angeles and State of California on February 26, 2014. ASPIRATION INSTITUTIONAL FUNDS By: /s/ Joseph Sanberg Joseph Sanberg Trustee Attest: /s/ James Meeks Name: James Meeks Title: Trustee
